Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the examiner’s amendment to the claims was given by Attorney Blake Meredith (Reg. No. 78,143) during an interview on March 23, 2021 to the currently amended form.

Claims 51, 54, and 57 were cancelled and incorporated into their respective independent claims. 

Claims 1, 7, 8, 15, 16, 22, 23, 35, 36, 51, 54, and 57 have been amended to the following:

Claim 1 (Currently Amended) A wearable electronic device, comprising:
a display;
one or more input devices of the wearable electronic device; 
one or more processors; and

receiving a request to proceed with a transaction using transaction parameters;
in response to the request to proceed with the transaction, in accordance with a determination that there is an error with the transaction parameters, displaying, on the display of the wearable electronic device, an error notification indicating that an error has been detected;
receiving, via the one or more input devices of the wearable electronic device, a request to correct the error; and
in response to receiving the request to correct the error:
in accordance with a determination that potentially compatible transaction parameters are available on the wearable electronic device, displaying, on the display:
				one or more of the potentially compatible transaction parameters, wherein user selection of a displayed potentially compatible transaction parameter causes the device to select the potentially compatible transaction parameter for use in the transaction; and
a selectable element, which when activated, enables a user to provide a transaction parameter, at a handheld companion device, that is not included in the potentially compatible transaction parameters; and
in accordance with a determination that potentially compatible transaction parameters are not available on the wearable electronic device, displaying, on the display, instructions to enter additional transaction parameters on a companion application on the handheld companion device that is different from the wearable electronic device, wherein:
the handheld companion device includes an input device with an input capability that is different from the one or more input devices of the wearable electronic device; and 
the companion application is configured to send information to the wearable electronic device;

in response to detecting activation of the selectable element, transmitting, to the companion device, a second request regarding a transaction parameter entry user interface;
		after transmitting the second request regarding the transaction parameter entry user interface to the handheld companion device, receiving an additional transaction parameter from the handheld companion device; and
		in response to receiving the additional transaction parameter from the handheld companion device, updating the displayed potentially compatible transaction parameters based on the additional transaction parameter.

Claim 7 (Currently Amended) The electronic device of claim 5, the one or more programs further including instructions for:
in response to receiving the respective additional transaction parameter, displaying, on the display, an indication of the respective additional transaction parameter; and
while displaying the indication of the respective additional transaction parameter, detecting activation of a hardware button of the electronic device; and
in accordance with a determination that there is no error with the updated transaction parameters that include the respective additional transaction parameter, proceeding with the transaction
in accordance with a determination that there is an error with the updated transaction parameters, displaying, on the display, a second error notification indicating that an error has been detected.

Claim 8 (Currently Amended) The electronic device of claim 5, the one or more programs further including instructions for:
in response to receiving the respective additional transaction parameter, displaying, on the display, instructions to activate a hardware button of the electronic device to authorize payment for the transaction;
detecting activation of the hardware button; and
in response to detecting activation of the hardware button:
in accordance with a determination that transaction processing criteria have been met, including a criterion that there is no error with the updated transaction parameters, proceeding with a transaction
in accordance with a determination that there is an error with the transaction parameters, displaying, on the display, an error notification indicating that an error has been detected.

Claim 15 (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a wearable electronic device with a display and one or more input devices of the wearable electronic device, the one or more programs including instructions for:
receiving a request to proceed with a transaction using transaction parameters;
in response to the request to proceed with the transaction, in accordance with a determination that there is an error with the transaction parameters, displaying, on the display of the wearable electronic device, an error notification indicating that an error has been detected;
receiving, via the one or more input devices of the wearable electronic device, a request to correct the error; and
in response to receiving the request to correct the error:
in accordance with a determination that potentially compatible transaction parameters are available on the wearable electronic device, displaying, on the display:
				one or more of the potentially compatible transaction parameters, wherein user selection of a displayed potentially compatible transaction parameter causes the device to select the potentially compatible transaction parameter for use in the transaction; and
a selectable element, which when activated, enables a user to provide a transaction parameter, at a handheld companion device, that is not included in the potentially compatible transaction parameters; and
in accordance with a determination that potentially compatible transaction parameters are not available on the wearable electronic device, displaying, on the display, instructions to enter additional transaction parameters on a companion application on the handheld companion device that is different from the wearable electronic device, wherein:
the handheld companion device includes an input device with an input capability that is different from the one or more input devices of the wearable electronic device; and 
the companion application is configured to send information to the wearable electronic device;
detecting activation of the selectable element; [[and]]
in response to detecting activation of the selectable element, transmitting, to the companion device, a second request regarding a transaction parameter entry user interface;
		after transmitting the second request regarding the transaction parameter entry user interface to the handheld companion device, receiving an additional transaction parameter from the handheld companion device; and
		in response to receiving the additional transaction parameter from the handheld companion device, updating the displayed potentially compatible transaction parameters based on the additional transaction parameter.

Claim 16 (Currently Amended) A method, comprising:
at a wearable electronic device with a display and one or more input devices of the wearable electronic device:
receiving a request to proceed with a transaction using transaction parameters;
in response to the request to proceed with the transaction, in accordance with a determination that there is an error with the transaction parameters, displaying, on the display of the wearable electronic device, an error notification indicating that an error has been detected;
receiving, via the one or more input devices of the wearable electronic device, a request to correct the error; and
in response to receiving the request to correct the error:
in accordance with a determination that potentially compatible transaction parameters are available on the wearable electronic device, displaying, on the display:
				one or more of the potentially compatible transaction parameters, wherein user selection of a displayed potentially compatible transaction parameter causes the device to select the potentially compatible transaction parameter for use in the transaction; and
a selectable element, which when activated, enables a user to provide a transaction parameter, at a handheld companion device, that is not included in the potentially compatible transaction parameters; and
in accordance with a determination that potentially compatible transaction parameters are not available on the wearable electronic device, displaying, on the display, instructions to enter additional transaction parameters on a companion application on the handheld companion device that is different from the wearable electronic device, wherein:
the handheld companion device includes an input device with an input capability that is different from the one or more input devices of the wearable electronic device; and 
the companion application is configured to send information to the wearable electronic device;
detecting activation of the selectable element; [[and]]
in response to detecting activation of the selectable element, transmitting, to the companion device, a second request regarding a transaction parameter entry user interface;
		after transmitting the second request regarding the transaction parameter entry user interface to the handheld companion device, receiving an additional transaction parameter from the handheld companion device; and
		in response to receiving the additional transaction parameter from the handheld companion device, updating the displayed potentially compatible transaction parameters based on the additional transaction parameter.

Claim 22 (Currently Amended) The non-transitory computer-readable storage medium of claim 20, the one or more programs further including instructions for:
in response to receiving the respective additional transaction parameter, displaying, on the display, an indication of the respective additional transaction parameter; and
while displaying the indication of the respective additional transaction parameter, detecting activation of a hardware button of the electronic device; and
in accordance with a determination that there is no error with the updated transaction parameters that include the respective additional transaction parameter, proceeding with the transaction
in accordance with a determination that there is an error with the updated transaction parameters, displaying, on the display, a second error notification indicating that an error has been detected.

Claim 23 (Currently Amended) The non-transitory computer-readable storage medium of claim 20, the one or more programs further including instructions for:
in response to receiving the respective additional transaction parameter, displaying, on the display, instructions to activate a hardware button of the electronic device to authorize payment for the transaction;
detecting activation of the hardware button; and
in response to detecting activation of the hardware button:
in accordance with a determination that transaction processing criteria have been met, including a criterion that there is no error with the updated transaction parameters, proceeding with a transaction
in accordance with a determination that there is an error with the transaction parameters, displaying, on the display, an error notification indicating that an error has been detected.

Claim 35 (Currently Amended) The method of claim 33, further comprising:
in response to receiving the respective additional transaction parameter, displaying, on the display, an indication of the respective additional transaction parameter; and
while displaying the indication of the respective additional transaction parameter, detecting activation of a hardware button of the electronic device; and
in accordance with a determination that there is no error with the updated transaction parameters that include the respective additional transaction parameter, proceeding with the transaction
in accordance with a determination that there is an error with the updated transaction parameters, displaying, on the display, a second error notification indicating that an error has been detected.

Claim 36 (Currently Amended) The method of claim 33, further comprising:
in response to receiving the respective additional transaction parameter, displaying, on the display, instructions to activate a hardware button of the electronic device to authorize payment for the transaction;
detecting activation of the hardware button; and
in response to detecting activation of the hardware button:
in accordance with a determination that transaction processing criteria have been met, including a criterion that there is no error with the updated transaction parameters, proceeding with a transaction
in accordance with a determination that there is an error with the transaction parameters, displaying, on the display, an error notification indicating that an error has been detected.

Claim 51.	(Canceled) 
Claim 54.	(Canceled) 
Claim 57.	(Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In response to Applicant’s Response of December 11, 2021 and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner withdraws the rejections under 35 USC 101.

Regarding the prior art, the claims did not have a prior art rejection on file. In view of an updated search, the claims overcome the prior art.

The closest prior art is Breitling, US Patent No., 7,370,244, and Muncey, US Patent Application Publication No., 2016/0171482. The Muncey reference teaches the use of a wearable electronic device in making payments. Muncey teaches limitations related towards using a wearable device to initiate a payment such as a request to proceed with a transaction and the execution of the transaction. Muncey teaches a handheld companion device in conjunction with the wearable device. The Breitling reference teaches the correction of a transaction parameter during the processing of a transaction. Breitling teaches a transaction request with transaction parameter, a determination of an error with a transaction parameter and correcting the error through an interface of the device. These references do not teach the interconnected relationship between the wearable device and the companion device. The references do not teach that when there is not a potentially compatible transaction parameter on the wearable device (which would correct the error) displaying instructions to enter additional transaction parameters on the companion device. The references do not teach that the companion device has different input capabilities compared to the wearable device. The references do not teach sending a request to the companion device for transaction parameters, receiving the transaction parameter from the companion device, and updating the transaction parameters for use.

Regarding subject matter eligibility. In view of the 2019 Revised Patent Subject Matter Eligibility Guidance, Applicant’s claims, while directed to an abstract idea, recite a practical application of the judicial exception. The claims contains an ordered combination of elements that amount to an improvement in technology by addressing a problem caused by technology. The claims recite correcting an error related to (financial) transaction parameters; this is a fundamental economic practice which is a type of certain methods of organizing human activity. Thus, the claims are directed to a judicial exception. However, the claims address a problem arising from the technology of wearable electronic devices. As described in the specification, wearable electronic devices (e.g., a smart watch) can lack a proper interface for the entry of data. The claims address this issue by presenting, on the wearable device, a selectable element, which when activated, enables a user to enter information (e.g., a transaction parameter) on a companion device. When the selectable element is activated, the wearable electronic device transmits a request for the information/parameter to the companion device. The wearable electronic device receives the information/parameter back from the companion device and allows for the use of the received information/parameter in the transaction. This ordered combination addresses a technical deficiency associated with wearable electronic devices. Thus, the claims recite an improvement to technology which is indicative of a practical application of the judicial exception. By claiming a practical application of the judicial exception, Applicant’s claims recite eligible subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693